PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/039,803
Filing Date: 26 May 2016
Appellant(s): HOTTA et al.



__________________
Dohyun Ahn
Reg No. 63,237
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/09/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/22/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim 41-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub No. US 2014/0011358 A1, hereinafter Chen) and further in view of Rahtu et al. (Pub No. US 2007/0148350 A1, hereinafter Rahtu).

(2) Response to Argument	Appellants have submitted arguments pertaining to claim 41 and the claimed “temperature of the substrate Is 400 deg C or above and a pressure in the processing chamber is 5 Torr or above” and how that none of the references disclose, teach, or suggest this limitation.  However, the examiner respectfully submits that the prior art of record suggests this.
First, the appellants argued that the primary reference Chen does not teach the claimed pressure range of 5 Torr or above.  Examiner, however, respectfully submits that the secondary reference Rahtu teaches how the pressures within reaction chambers are adjustable so that the physisorption (i.e. condensation of gases) and thermal decomposition of the precursors are avoided.  In other words, the adjustment of pressure within a chamber is noteworthy because the adjustment can affect the degree of condensation of precursor of gases that are necessary for a film deposition process.  Hence, one of ordinary skill can glean from this teaching and arrive at the claimed pressure range 
The appellants next submitted arguments pertaining to the alleged unexpected results yielded from the claimed range of 5 torr or above.  Using Fig. 7 of the instant drawings, the appellants continued maintaining that there are unexpected results related to the combination of substrate temperature of 500 deg C or above and a pressure at 5 torr or above.  The examiner, however, respectfully submits that these results are neither unexpected nor critical.  In semiconductor deposition processes, it is scientifically expected that increased temperature and pressures will lead to higher growth rates since higher temperatures and pressures impart faster particle movement and higher concentration of particles per given volume, respectively.  Both factors increase the probabilities of reaction and therefore will increase the growth rate of a film.  
Fig. 7 of the instant drawings illustrate a test example of ALD (atomic layer deposition) at temperatures of 300 deg C - 500 deg C with a combination of pressures.  The examiner respectfully submits that these results are reasonably expected following a predicted trend and can be easily obtained through routine experimentation since no striking anomalies are disclosed in the graph.  In addition, while the graph shows a rise in the growth rate at 500 deg C at 30 torr, the graph fails to account for alleged unexpected effects of other pressure values within the claimed range (i.e. 5 torr or above).  There is no evidence of criticality or unexpected results yielded from pressures at 6 torr and onwards in the disclosure, and therefore negates the argument of criticality/unexpected results.  Likewise in Fig. 8 of the instant drawings, the graph fails to account for alleged unexpected results from 6 torr and onwards.  As such, the appellants have failed to meet the burden of providing evidence of criticality / unexpected results to address the “or above” limitation in the claim.
Appellants further argued that Chen teaches away from the claimed invention because although Chen shows a variety of temperature ranges that fall within the claimed range (i.e. 100 deg C to 550 deg C), the “preferred” range is 150 deg C to 300 deg C which falls outside of the claimed temperature range.  However, the examiner respectfully submits that a temperature not within a “preferred” range does not render the reference teaching away from the claimed invention.  While it may be the preferable range, it is not a mandatory range.  
Appellants further argued that the secondary reference Rahtu teaches away from the claimed invention because the chamber pressure in Rahtu “should be decreased (not increased) to avoid physisorption and condensation of gas”.  However, the examiner respectfully submits that the issue is not whether an increase or decrease in pressure.  The examiner applied the Rahtu reference to show that a given pressure causes a specific degree of physisorption and that one of ordinary skill can minimize this effect through testing a variety of pressures.  The appellants have not provided any evidence to show that “5 torr or above” would inoperably destroy Rahtu’s device.  This same argument can be applied to temperature where again, the issue does not concern an increase or decrease in temperature.  Without any evidence to show that the claimed temperature range of 500 deg C or above would inoperably destroy Rahtu’s device, appellants’ arguments are merely argumentative.
With regards to claim 45, appellants submitted that the prior art of record does not teach “wherein the tungsten chloride gas is supplied into the processing chamber for 0.05 to 10 seconds at a time” and that the examiner made an improper 103 rejection utilizing case law (i.e. In re Woodruff, see 
With regards to claims 46 and 47, appellants submitted arguments similar to claim 45, pertaining to the use of In re Aller, In re Woodruff (MPEP 2144.05) without prior art.  Examiner respectfully submits that application of case law is proper to show prima facie obviousness regarding ranges without evidence demonstrating criticality or unexpected results.  Therefore, for these reasons, these arguments are not persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        
Conferees:
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899                
                                                                                                                                                                                        /DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.